DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-11 and 14 in the reply filed on 6 September 2022 is acknowledged.  The traversal is on the ground(s) that: (1) the common technical features amongst the groups include crosslinking of the polymers by chemical or photocrosslinking; (2) Nagayama does not disclose performing a crosslinking step on polymers requiring a chemical or photocrosslinking; and (3) Examiner’s conclusion of lack of unity of invention is improper because Examiner has failed to consider all of the common technical features amongst the groups.  This is not found persuasive because the relevant claim limitation at issue, “performing a crosslinking step on polymers requiring a chemical or photocrosslinking” is an optional and not a required step.  Specifically, prior to such limitation, claim 1 does not require the presence of a “polymer requiring a chemical or photocrosslinking.”  Thus, in the instance when no such polymer is used, then the noted crosslinking step would not be required or performed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-17 are withdrawn from further consideration as being drawn to a non-elected invention.
Claim Objections
Claims 1, 4, and 5 are objected to for improper English grammar.
With respect to claim 1, the claim language “of the each nuclei” and “excluding nuclei that occupy 100% of bounding boxes of the nuclei, and the nuclei are clearly artefacts” is improper English.  Appropriate correction is required.
With respect to claim 4, the claim language “after a fixation or in alive” is improper English.  Appropriate correction is required.
With respect to claim 5, the claim language “wherein the samples fixed by alcohol, . . .” is improper English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the following claim language renders the claim indefinite:
“Nano/micropatterned surfaces” – are the surfaces referenced nanopatterned? Micropatterned? Both?
“iii) directly on the wafer” – is this a separate alternative under “ii)”?  If not and is intended as something different than recited in “4) ii)” of the claim, then it is missing a required gerund verb form similar to “i) pouring” or “ii) hot embossing.”
“sample of the samples” – completely unclear what is intended.
“low signal intensity” – How low is “low”?  How is one to determine whether a given signal intensity is sufficiently “low” to be excluded?
“very large and very small nuclei” – How large is “very large”?  How small is “very small”?  How is one to determine whether a given nuclei is sufficiently “large” or “small” to be excluded?
“watershed transformation” – completely unclear what is intended.
“after a quality control” – completely unclear what is intended.  What is a “quality control” and how exactly would one perform it?
“applying morphological” – completely unclear what is intended.
“calculating a rectangularity” – no definition of the various equation components (e.g., “Acell” and “Abounding box”) are provided.  How is one to know that the symbols represent?
“calculating a circle variance” – no definition of the various equation components are provided.  How is one to know what the symbols represent?
“calculating a deformation score” – absolutely no guidance is provided for how such calculation is to be made.
With respect to claim 4, the following claim language renders the claim indefinite: “after a fixation or in alive” – completely unclear what is intended.

Allowable Subject Matter
Claims 1-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 1-11 and 14, Examiner finds Nagayama (K. Nagayama et al., Mechanical Trapping of the Nucleus on Micropillared Surfaces Inhibits the Proliferation of Vascular Smooth Muscle Cells but not Cervical Cancer HeLa Cells, 48 J. Biomech. 1796-1803 (2015)) to be the closest relevant prior art reference.  Nagayama discloses a diagnostic chip produced by a method which includes producing a silicon wafer pattern by photolithography, pouring PDMS onto the silicon wafer and peeling off the PDMS mold solidified during curing of the patterned silicon wafer, producing a PDMS replica by pouring biodegradable or nondegradable polymer solution over the PDMS mold, curing and peeling off the PDMS replica, and cell seeding onto the patterned surface (see Nagayama, page 1797, left column, second-fourth paragraphs; and right column, first-third paragraphs).  However, Nagayama does not disclose or otherwise suggest wherein the method for producing such chip additionally includes steps for calculating rectangularity or circle variance for the cell nucleus being studied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771